PER CURIAM.
This is an appeal from an order denying the appellants a second hearing on a motion to dismiss. The appellee sued the appellants for the balance due on a hospital bill. In a counterclaim the appellants claimed that the appellee had invaded appellants’ privacy by disclosing to appellee’s attorneys the nature of the treatment for which they were billed. The appellee successfully moved to dismiss the counterclaim. Although we tend to agree with the trial court’s ruling on the motion to dismiss, we do not decide that issue since the appellants only attack on appeal the court’s refusal to grant them a second hearing on the motion. The record clearly reflects that the trial court ruled on the merits of the motion to dismiss, notwithstanding the failure of appellants’ counsel to appear at the hearing on the motion. Despite this, appellants now claim that the trial court “defaulted” them because of their counsel’s failure to appear and that the court erred in failing to grant a motion for rehearing and hold another hearing on the motion. We find no merit in appellants’ claim that they were defaulted, and we find no error by the trial court in refusing to conduct another hearing.
Accordingly, for the reasons set out above, the order of the trial court is hereby affirmed.
ANSTEAD, C.J., BERANEK, J., and CO-CALIS, PATRICIA W., Associate Judge, concur.